DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 10 May 2021.
2.  Claims 2-21 are pending in the application.
3.  Claims 2-21 have been rejected.
4.  Claim 1 has been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 22 March 2021.
Claim Objections
6.  Claim 4 objected to because of the following informalities:  punctuation.  There is no period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1 and 9 recite “determining an overall risk score for the first portion of application code by computing a weighted average based on the first category risk score”.  Independent claim 16 recites “determining an overall risk score for the first portion of application code by computing a weighted average based on the static vulnerability score and the open source vulnerability score”.  However, after a review of the applicant’s specification the examiner has not found support for the limitations.  As disclosed in the applicant’s specification the weighted average is based on the first category risk score  and a second category risk score and an overall risk score for the application code by computing a weighted average based on the static vulnerability score, the open source vulnerability score and the open source license score.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.  Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,956,579 B2 (hereinafter the ‘579 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘579 patent in that the claims of the ‘579 patent contain all of the limitations of the instant application.  Claims 2-21 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘579 patent, and as such, is unpatentable for obvious-type double patenting.
	The ‘579 patent teaches:
As to claim 2, A method for assessing software risks, comprising: 
receiving a first security analysis finding for a first portion of application code from a first software security analysis tool in a first category [column 22, lines 40-42]; 
computing a first category risk score based on the first security analysis finding [column 22, lines 43-44]; 
receiving a second security analysis finding for the first portion of application code from a second software security analysis tool in a second category [column 22, lines 45-47]; 
computing a second category risk score based on the second security analysis finding [column 22, lines 48-49]; 
determining an overall risk score for the first portion of application code by computing a weighted average based on the first category risk score [column 22, lines 50-53]; and 
displaying the overall risk score on a graphical user interface [column 22, lines 54-55].  
As to claim 9, A method for assessing software risks, comprising: 
receiving a first security analysis finding for a first portion of application code from a first software security analysis tool in a first category, the first security analysis finding having a first deduction value [column 23, lines 46-49]; 
computing a first category risk score based on the first deduction value by deducting the first deduction value from a first default value of the first category risk score [column 23, lines 50-51]; 
assigning a first risk level to the first category risk score based on the first deduction value [column 23, lines 52-53]; 
receiving a second security analysis finding for the first portion of application code from a second software security analysis tool in a second category, the second security analysis finding having a second deduction value [column 23, lines 54-58]; 
computing a second category risk score based on the second deduction value by deducting the second deduction value from a second default value of the second category risk score [column 23, lines 59-60]; 
assigning a second risk level to the second category risk score based on the second deduction value [column 23, lines 61-62]; 
determining that each of the first deduction of points and the second deduction of points exceeds a maximum deduction threshold [column 23, lines 63-67]; and 
determining an overall risk score for the first portion of application code by computing a weighted average based on the first category risk score [column 24, lines 1-4].   
As to claim 16, A method for assessing software risks, comprising: 
receiving a first security analysis finding for a first portion of application code from a Static Application Security Testing (SAST) tool [column 25, lines 14-16]; 
computing a static vulnerability score based on the first security analysis finding [column 25, lines 17-18]; 
receiving a second security analysis finding and a third security analysis finding for a first portion of application code from an Open Source Analysis (OSA) tool [column 25, lines 19-21]; 
computing an open source vulnerability score based on the second security analysis finding [column 25, lines 22-23]; 
computing an open source license score based on the third security analysis finding [column 25, lines 24-25]; 
determining an overall risk score for the first portion of application code by computing a weighted average based on the static vulnerability score and the open source vulnerability score [column 25, lines 26-30]; and 
displaying the overall risk score for the application code on a graphical user interface [column 25, lines 31-32].  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.  Claim(s) 2 and 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curcic et al US 2015/0215332 A1 (hereinafter Curcic).
As to claim 2, Curcic discloses a method for assessing software risks, comprising: 
receiving a first security analysis finding for a first portion of application code from a first software security analysis tool in a first category (i.e. risk evaluator calculates risk category scores for one or more risk categories) [0030]; 
computing a first category risk score based on the first security analysis finding [0030]; 
receiving a second security analysis finding for the first portion of application code from a second software security analysis tool in a second category (i.e. risk evaluator computes a risk score for each risk category) [0041]; 
computing a second category risk score based on the second security analysis finding [0041]; 
determining an overall risk score for the first portion of application code by computing a weighted average based on the first category risk score (i.e. generated risk score) [0050]; and 
displaying the overall risk score on a graphical user interface [0050].  
As to claim 6, Curcic discloses the method of claim 2, further comprising: 
receiving a third security analysis finding for the first portion of application code from a third software security analysis tool in the second category (i.e. data risk score) [0033]; 
computing a third category risk score based on the third security analysis finding [0033]; and 
determining the overall risk score for the first portion of application code by computing the weighted average based on the first category risk score, the second category risk score, and the third category risk score [0050].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.  Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curcic et al US 2015/0215332 A1 (hereinafter Curcic) as applied to claim 2 above, and further in view of Duer et al US 2018/0144127 A1 (hereinafter Duer).
As to claim 3, Curcic does not teach the method of claim 2, wherein the first category and the second category are chosen from a plurality of categories comprising: a category for performing Static Application Security Testing (SAST); a category for performing Open Source Analysis (OSA); a category for performing Dynamic Application Security Testing (DAST); and a category for performing Interactive Application Security Testing (IAST).  
Duer teaches using static application security testing [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Curcic so that the first software security analysis tool and the second software security analysis tool belong to a category for performing Static Application Security Testing (SAST).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Curcic by the teaching of Duer because it addresses the issue of identifying potentially problematic API’s and their sinks, sources and taints [0010].
11.  Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curcic et al US 2015/0215332 A1 (hereinafter Curcic) as applied to claim 2 above, and further in view of Hecht et al US 2015/0007261 A1 (hereinafter Hecht).
As to claim 8, Curcic does not teach storing, in historical scan data, the first security analysis finding with the first category risk score and a first timestamp at which the first security analysis finding was received.  Curcic does not teach storing, in the historical scan data, the second security analysis finding with the second category risk score and a second timestamp at which the second security analysis finding was received.  Curcic does not teach displaying, on the graphical user interface, the historical scan data with the overall risk score.  
Hecht teaches storing, in historical scan data, the first security analysis finding with the first category risk score and a first timestamp at which the first security analysis finding was received (i.e. one or more risk scores associated with a corresponding time stamp) [0016].  Hecht teaches storing, in the historical scan data, the second security analysis finding with the second category risk score and a second timestamp at which the second security analysis finding was received (i.e. one or more risk scores associated with a corresponding time stamp) [0016].  Hecht teaches displaying, on the graphical user interface, the historical scan data with the overall risk score (i.e. through a generated report) [0018].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Curcic so that in historical scan data, the first security analysis finding would have been stored with the first category risk score and a first timestamp at which the first security analysis finding was received.  In the historical scan data, the second security analysis finding would have been stored with the second category risk score and a second timestamp at which the second security analysis finding was received.  On the graphical user interface, the historical scan data would have been displayed with the overall risk score.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Curcic by the teaching of Hecht because it helps manage data protecting resources [0002].
Allowable Subject Matter
12.  Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art does not disclose, teach or fairly suggest the method of claim 2, wherein the first category risk score obtained from a first deduction of points from a first default value of the first category risk score, the first deduction of points corresponding to the first security analysis finding, and the second category risk score obtained from a second deduction of points from a second default value of the second category risk score, the second deduction of points corresponding to the second security analysis finding.  
As to claim 7, the prior art does not disclose, teach or fairly suggest the limitations of “receiving the first security analysis finding and the second security analysis finding in a vendor-provided format”, “normalizing the first security analysis finding and the second security analysis finding to a standardized taxonomy”, “determining the overall risk score with the standardized taxonomy;” and “wherein the first software security analysis tool and the second software security analysis tool are from a first vendor and a second vendor, respectively”.  
Any claims not directly addressed are objected to on the virtue of their dependency.
13.  Claims 9-21 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Curcic et al US 2015/0215332 A1 (hereinafter Curcic).  Curcic is directed towards a method of assessing a risk level of an enterprise using cloud-based services from one or more cloud service providers includes assessing provider risk scores associated with the one or more cloud service providers and in view of darknet intelligence data.  Curcic teaches storing category risk scores based on software security analysis finding generated by software security analysis tools of different categories [0041.  However, with respect to independent claim 9 the prior art does not disclose, teach or fairly suggest the limitations of “receiving a first security analysis finding for a first portion of application code from a first software security analysis tool in a first category, the first security analysis finding having a first deduction value”, “computing a first category risk score based on the first deduction value by deducting the first deduction value from a first default value of the first category risk score”, “assigning a first risk level to the first category risk score based on the first deduction value”, “receiving a second security analysis finding for the first portion of application code from a second software security analysis tool in a second category, the second security analysis finding having a second deduction value”, “computing a second category risk score based on the second deduction value by deducting the second deduction value from a second default value of the second category risk score”, “assigning a second risk level to the second category risk score based on the second deduction value”, “determining that each of the first deduction of points and the second deduction of points exceeds a maximum deduction threshold” and “determining an overall risk score for the first portion of application code by computing a weighted average based on the first category risk score”.  With respect to independent claim 16 the prior art does not disclose, teach or fairly suggest the limitations of “receiving a first security analysis finding for a first portion of application code from a Static Application Security Testing (SAST) tool”, “computing a static vulnerability score based on the first security analysis finding”, “receiving a second security analysis finding and a third security analysis finding for a first portion of application code from an Open Source Analysis (OSA) tool”, “computing an open source vulnerability score based on the second security analysis finding”, “computing an open source license score based on the third security analysis finding”, “determining an overall risk score for the first portion of application code by computing a weighted average based on the static vulnerability score and the open source vulnerability score” and “displaying the overall risk score for the application code on a graphical user interface”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
14.  The following references have been considered relevant by the examiner:
A.  Amar et al US 2017/0230417 A1 directed to monitoring user authenticity during user activities in a user session on an application server [abstract].
B.  Kao et al US 2018/0248863 A1 directed to authenticating an identity of a user requesting access to a computerized resource via a client computing device [abstract].
C.  Lang US 2009/0199264 A1 directed to a system that dynamically authenticates one or more users [abstract].
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492